DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending in the present action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “socket for a clamping element” from claim 10, line 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lavry FR3040546A1.
Regarding claim 1, Lavry discloses a connection device (1)  - or a connector assembly – for a battery stud – or a pole terminal (Lavry; FIGS.1-7; page 1, first paragraph). The connection device (1) has a segment adjacent to an open ring which is engaged to a pad of a battery (Lavry; FIG. 6; page 2, last paragraph)  – or a connector segment – that includes a screw (4) as a fastening element. Further, included is a contact bolt having a threaded hole (50) – or a socket, the hole (50) having a threaded portion as a contact portion for the screw. The screw and the threaded hole (50) being secured to each other (Lavry; FIG. 7; page 3, second full paragraph). The screw (4) includes a surface that contacts the top surface of the clamp (3) and the clamp (3) connects the electrical connection poles to the electrical network (Lavry; page 2, first full paragraph).
	Regarding claim 2, it is noted that the type of geometry is not specified in the claim language. Thus, under the broadest reasonable interpretation, any geometry meets the limitations of the claim. Further, the contact surface in claim 1 is claimed as being part of the connector segment. Thus, it necessarily follows that the contact geometry at the contact surface protrudes towards itself.
Regarding claim 3, Lavry disclose that the screw (4) has a head (44) that protrudes from the connector segment. Further, the threaded hole (50) is elongated in a cylindrical shape (Lavry; FIG. 7).
Regarding claim 4, Lavry discloses that the head (44) protrudes perpendicularly from the surface (Lavry; FIG. 7).
Regarding claim 5, Lavry discloses a screw (4) having a centrally threaded zone (43) of a diameter greater than the rod (40) (Lavry; page 3, 4th paragraph). The screw (4) cooperates with a threaded hole (50) where the threads are internal (Lavry; page 3, second paragraph).
Regarding claim 6, Lavry discloses that the head (44) – or flange – of the screw (4) protrudes perpendicularly with respect to a longitudinal axis of the bolt (Lavry; FIG. 7).
Regarding claim 7, Lavry discloses that a head (44) extends from the upper end (41) of the screw (4). The head (44) allows actuation by a user by means of a suitable tool (Lavry; FIG. 7; page 3, paragraph 4). Actuation in this case is applied torque.
Regarding claim 8, Lavry discloses the top of the head (44) being hexagonal (Lavry; FIG. 4).
Regarding claim 9, Lavry discloses the screw (4) extending through the connector segment defined in claim 1. The connector segment has an upper wall (100) and a lower wall (103). The screw head (44) is arranged at upper wall 100 and the opposite end of screw (4) is arranged at lower wall (103). Thus, the screw is supported on a side opposite the head (Lavry; FIG. 7; page 3, paragraph 1).

Claims 1, 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Labbe et al. US20130200903A1.
Regarding claim 1, Labbe includes a primary cable connection portion (12) – connector assembly - for an electrical connection with a battery sensor (1). The primary connection portion (12) is in connection with the clamp portion – or a connector segment (Labbe; FIG. 1 and 2A; ¶23). In annotated and partially reproduced FIG. 1 of Labbe, illustrated below, a fastening element with a bolt is illustrated going through the connection portion. The bolt includes a socket portion – or interior of the bolt - for receiving the fastening element and is in contact such that then the contact bolt is mounted, an electrical connection is made with the battery (Labbe; FIG. 1).

    PNG
    media_image1.png
    381
    423
    media_image1.png
    Greyscale


Regarding claim 10, Labbe discloses a battery post connection clamp portion (2) is mounted to a battery post (3) in an automobile. The battery post connection clamp portion (2) is annular in shape with a cylindrical accommodating space for a battery terminal post (3). (Labbe; FIG. 1; ¶22). 
Labbe discloses a clamping body (6) – or an annular segment – with flanges (8), each side of the flanges being an interruption in the circumference of the clamping body. The flanges – or a socket for a clamping element -  have passages to receive a clamping bolt – or a clamping element (Labbe; FIG. 2A, ¶23).
Labbe further includes a primary cable connection portion (12) for an electrical connection. The primary connection portion (12) is in connection with the clamp portion (Labbe; FIG. 1 and 2A; ¶23). In annotated and partially reproduced FIG. 1 of Labbe, illustrated below, a fastening element with a bolt is illustrated going through the connection portion. The cable (7) includes a socket portion – or interior of the bolt - for the fastening element and is in contact such that then the contact bolt is mounted, an electrical connection is made with the battery (Labbe; FIG. 1).

    PNG
    media_image1.png
    381
    423
    media_image1.png
    Greyscale


Regarding claim 11, Labbe discloses a battery current sensor (1) where the at least one parameter is current. The battery post connection clamp portion (2) is mounted to a battery post (3) in an automobile. The battery post connection clamp portion (2) is annular in shape with a cylindrical accommodating space for a battery terminal post (3). (Labbe; FIG. 1 and 2a; ¶22). 
Labbe discloses a clamping body (6) – or an annular segment – with flanges (8), each side of the flanges having an interruption in the circumference of the clamping body. The flanges – or a socket for a clamping element -  have passages to receive a clamping bolt – or a clamping element (Labbe; FIG. 2A, ¶23).
Labbe further includes a primary cable connection portion (12) for an electrical connection. The primary connection portion (12) is in connection with the clamp portion (Labbe; FIG. 1 and 2A; ¶23). In annotated and partially reproduced FIG. 1 of Labbe, illustrated below, a fastening element with a bolt is illustrated going through the connection portion. The cable (7) includes a socket portion – or interior of the bolt - for the fastening element and is in contact such that then the contact bolt is mounted, an electrical connection is made with the battery (Labbe; FIG. 1).

    PNG
    media_image1.png
    381
    423
    media_image1.png
    Greyscale

Regarding claim 12, Labbe discloses that battery current sensor (1) includes a battery connection clamp portion (2) and a current sensing portion (4) (Labbe; FIG. 1; ¶22). The current sensing portion comprises a magnetic circuit (16) that surrounds the battery post that detects current flow through the battery post, thus, connecting the annular segment and the connector assembly together electrically (Labbe; FIG. 3; ¶24).
Regarding claim 13, Labbe discloses using a magnetic field detector (18) such as a magneto-resistive detector to detect current flow through the battery post, thus, connecting the annular segment and the connector assembly together electrically (Labbe; FIG. 3; ¶24 and 25)

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt US20160240942A1: Schmidt discloses a battery terminal with a pol contact element which surrounds a battery pole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859